Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/09/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 11002595 and 10444065) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “detecting, with a plurality of optical detectors attached to the fiber optic cable, a backscatter of multiple frequencies from a modulating frequency light beam directed along the fiber optic cable, each of the optical detectors configured to detect a specified frequency of light” along with all other limitations of the claim. 
As to claim 7, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein a plurality of optical detectors are attached to the fiber optic cable, each of the optical detectors configured to detect a specified frequency of light; detecting, by the plurality of optical detectors, a backscatter of multiple frequencies from a modulating frequency light beam directed along the fiber optic cable; and harvesting, with the antenna, energy from within the borehole” along with all other limitations of the claim. 

As to claim 8, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a plurality of optical detectors are attached to the fiber optic cable, each of the optical detectors configured to detect a specified frequency of light; detecting, by the plurality of optical detectors, a backscatter of multiple frequencies from a modulating frequency light beam directed along the fiber optic cable; and harvesting, with the transducer, energy from within the borehole” along with all other limitations of the claim. 


 

Claims 2-6 are allowable due to their dependencies. 
The closest references, Pearce et al (US 20100200744)[cited in the IDS filed by the applicant] and Hill et al (US 20140036628)[cited in the IDS filed by the applicant]alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886